In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-21-00355-CV
                   ___________________________

IN RE BAYLOR ALL SAINTS MEDICAL CENTER, D/B/A BAYLOR SCOTT &
WHITE HEALTH, D/B/A BAYLOR SCOTT & WHITE ALL SAINTS MEDICAL
  CENTER-FORT WORTH; BAYLOR SCOTT & WHITE HEALTH, BRIAN
 YOUREE, M.D., JAMIL ABASSI, M.D., INDRA SINGH, M.D., AND DAUD
                      ASHAI, M.D., Relators



                           Original Proceeding
              323rd District Court of Tarrant County, Texas
                     Trial Court No. 323-117307-21


             Before Bassel, J.; Sudderth, C.J.; and Womack, J.
                   Per Curiam Memorandum Opinion
                             MEMORANDUM OPINION

       The court has considered relators’ petition for writ of mandamus and is of the

opinion that the petition should be dismissed as moot. Accordingly, relators’ petition

for writ of mandamus is dismissed as moot. We release this court’s November 3,

2021 order staying trial court proceedings in cause number 323-117307-21, styled

Melanie Squires, as Wife of Kyle Squires v. Baylor All Saints Medical Center d/b/a Baylor Scott

& White Health, d/b/a Baylor Scott & White All Saints Medical Center-Fort Worth; Baylor

Scott & White; Dr. Brian Youree, M.D.; Dr. Jamil Abassi, M.D.; Dr. Singh, M.D.; Dr. Daud

Ashai, M.D.

                                                          Per Curiam

Delivered: November 12, 2021




                                              2